FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 21, 2021

                                       No. 04-21-00330-CR

                                       Jack Andrew SMITH,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CR10392
                         Honorable Melisa C. Skinner, Judge Presiding


                                          ORDER

         The court reporter has filed a notification of late record, stating the record was not timely
filed because she has only recently received payment of her fees from appellant. We grant the
reporter an extension of time to file the record, and we order court reporter Mary Beth Sasala to
file the record by November 17, 2021.


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2021.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court